Citation Nr: 0916249	
Decision Date: 04/30/09    Archive Date: 05/07/09

DOCKET NO.  05-34 889	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Entitlement to service connection for posttraumatic 
stress disorder (PTSD). 

2.  Whether new and material evidence has been received to 
reopen a claim of entitlement to service connection for 
residuals of injury to right little finger with hypesthesia.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

K. Curameng, Associate Counsel




INTRODUCTION

The Veteran had active duty service from December 1971 to 
August 1974.

This matter came to the Board of Veterans' Appeals (Board) 
from a July 2005 rating decision of a Department of Veterans 
Affairs (VA) Regional Office (RO).  This matter was remanded 
in January 2008 for further development

The issue of whether new and material evidence has been 
received to reopen a claim of entitlement to service 
connection for residuals of injury to right little finger 
with hypesthesia is addressed in the REMAND portion of the 
decision below and is REMANDED to the RO via the Appeals 
Management Center (AMC), in Washington, DC.


FINDINGS OF FACT

1.  The Veteran did not engage in combat with the enemy.

2.  The Veteran's claimed inservice stressors have not been 
corroborated.

3.  Any current diagnosis of PTSD is not based on a verified 
stressor.


CONCLUSION OF LAW

PTSD was not incurred in or aggravated by service.  38 
U.S.C.A. §§ 1110, 5107 (West 2002); 38 C.F.R. §§ 3.303, 3.304 
(2008).



REASONS AND BASES FOR FINDINGS AND CONCLUSION

Veterans Claims Assistance Act of 2000 (VCAA)

Upon receipt of a complete or substantially complete 
application, VA must notify the claimant of the information 
and evidence not of record that is necessary to substantiate 
a claim, which information and evidence VA will obtain, and 
which information and evidence the claimant is expected to 
provide.  38 U.S.C.A. 
§ 5103(a).  

The notice requirements apply to all five elements of a 
service connection claim: 
1) veteran status; 2) existence of a disability; 3) a 
connection between the veteran's service and the disability; 
4) degree of disability; and 5) effective date of the 
disability.  Dingess v. Nicholson, 19 Vet. App. 473 (2006).

The notice must be provided to a claimant before the initial 
unfavorable adjudication by the RO.  Pelegrini v. Principi, 
18 Vet. App. 112 (2004).

The notice requirements may be satisfied if any errors in the 
timing or content of such notice are not prejudicial to the 
claimant.  Mayfield v. Nicholson, 19 Vet. App. 103 (2005), 
rev'd on other grounds, 444 F.3d 1328 (Fed. Cir. 2006).  

The RO provided the appellant pre-adjudication PTSD notice by 
a letter dated in December 2004.  The notification 
substantially complied with the requirements of Quartuccio v. 
Principi, 16 Vet. App. 183 (2002), identifying the evidence 
necessary to substantiate a claim and the relative duties of 
VA and the claimant to obtain evidence.

The RO provided the appellant with additional notice in May 
2006 and a PTSD notice in January 2008 subsequent to the July 
2005 adjudication.  The notification substantially complied 
with the specificity requirements of Dingess v. Nicholson, 19 
Vet. App. 473 (2006) identifying the five elements of a 
service connection claim; and Quartuccio v. Principi, 16 Vet. 
App. 183 (2002), identifying the evidence necessary to 
substantiate a claim and the relative duties of VA and the 
claimant to obtain evidence.
  
While the May 2006 and January 2008 notices were not provided 
prior to the July 2005 adjudication, the claimant has had the 
opportunity to submit additional argument and evidence, and 
to meaningfully participate in the adjudication process.  The 
claim was subsequently readjudicated in a February 2009 
supplemental statement of the case, following the provision 
of notice in May 2006 and January 2008.  

The Board notes that attached to the January 2008 notice was 
an information in support of claim for PTSD secondary to a 
personal assault form.  The form provided the Veteran 
appropriate notice as required by 38 C.F.R. § 3.304(f)(3) in 
cases alleging PTSD due to in-service personal assault.  

The Veteran and his representative have not alleged any 
prejudice as a result of the untimely notification, nor has 
any been shown.  

Duty to Assist

VA has obtained service and VA treatment records; assisted 
the Veteran in obtaining evidence; and afforded the Veteran a 
VA examination in June 2008 with his claims file was reviewed 
in December 2008.  The Board notes that when a VA examiner 
reviewed the Veteran's claims file in December 2008, it was 
noted that the Veteran had stated that he was feeling good at 
the June 1972 and September 1972 examinations.  While there 
are June 1972 and September 1972 reports of medical 
examination, there is no June 1972 report of medical history 
reflecting the Veteran's statement that he felt good.  A 
review of the record shows that there is only a September 
1972 report of medical history reflecting such statement.  
Overall, all known and available records relevant to the 
issues on appeal have been obtained and associated with the 
Veteran's claims file; and the Veteran and his representative 
has not contended otherwise.  

VA has substantially complied with the notice and assistance 
requirements and the Veteran is not prejudiced by a decision 
on the claim at this time.

Analysis

The Veteran is claiming entitlement to service connection for 
PTSD.

Service connection for PTSD requires medical evidence 
diagnosing the condition in accordance with 38 C.F.R. § 
4.125(a), a link, established by medical evidence, between 
current symptoms and an in-service stressor; and credible 
supporting evidence that the claimed in-service stressor 
occurred.  38 C.F.R. § 3.304(f).  The provisions of 38 C.F.R. 
§ 4.125(a) require that a diagnosis of a mental disorder 
conform to the Diagnostic and Statistical Manual, Fourth 
Edition (DSM-IV).  If the evidence establishes that the 
veteran engaged in combat with the enemy and the claimed 
stressor is consistent with the circumstances, conditions, 
and hardships of the veteran's service, the veteran's lay 
testimony alone may establish the occurrence of the claimed 
in-service stressor. 

With regard to the question of whether the veteran engaged in 
combat, the phrase "engaged in combat with the enemy," as 
used in 38 U.S.C.A. § 1154(b), requires that a veteran have 
participated in events constituting an actual fight or 
encounter with a military foe or hostile unit or 
instrumentality.  VAOPGCPREC 12-99 (October 18, 1999).  Mere 
service in a combat area or combat zone does not in itself 
lead to the conclusion that an individual engaged in combat.  
See Id.

Initially, the Board observes that there is no evidence in 
the record that the Veteran engaged in combat with the enemy.  
While service personnel records show that the Veteran was a 
field artillery man and a cannoneer, service personnel 
records fail to indicate that the Veteran engaged combat.  
Further, there does not appear that he received a combat 
award and there is no service information suggesting that he 
participated in combat with the enemy.  Further, as will be 
seen below, the Veteran is not asserting any combat-related 
stressors.  

Service treatment records are silent for any complaints of, 
treatments for, and diagnosis of PTSD.  In reports of medical 
examination in June 1972, September 1972 and August 1974, 
clinical evaluations of the Veteran's psychiatric state were 
normal.  In a September 1972 report of medical history, the 
Veteran reported, "I feel good"; and he did mark the 
appropriate boxes to deny symptoms of it (nightmares, 
depression, and loss of memory).  

Various VA treatment records from 2004 to 2008 reveal a 
diagnosis of PTSD.  A December 2004 letter from the VA notes 
that the Veteran is suffering from PTSD due to severe, 
repeated sexual abuse.  An October 2005 VA treatment record 
notes that the Veteran had been consistently attending 
therapy programs related to sexual trauma.  A November 2005 
VA treatment record notes that the Veteran has PTSD due to 
history of sexual abuse.  The Board notes that since there 
has been a diagnosis of PTSD, the Board must determine 
whether there is corroborated in-service stressor to 
determine whether the Veteran's current PTSD could be related 
to service.    
  
The Veteran has claimed different stressors.  An April 2003 
shows that the Veteran reported that his military 
occupational specialty (MOS) was that of a driver and that he 
received an Article 15 for rebelling against orders.  The 
Board notes that these stressors are not the type of 
stressors that would warrant service connection for PTSD 
under DSM-IV criteria.  A stressor involves exposure to a 
traumatic event in which the person's response involved 
intense fear, helplessness, or horror.  Cohen v. Brown, 10 
Vet. App. 128, 153 (1997).  

In the aforementioned April 2003 VA treatment record, the 
Veteran also reported loading up dead bodies that were stored 
in coffins.  However, he did not provide any detailed 
information pertaining to the date and location of this 
incident, or even information pertaining to these soldiers-
i.e. names, ranks, the dates or approximate dates of such 
deaths.  

In addition, in various statements made by the Veteran 
through VA treatment records and letters from 2003 to 2008, 
the Veteran maintains that he was sexually assaulted in 
service at basic training by drill Sergeant S and at Camp Las 
Pulgas by Sergeant A and Captain H.  In an undated military 
sexual trauma team intake form, the Veteran reported that he 
did basic training in San Diego, California from December 
1971 to August 1974.  When asked to describe his experiences 
and feelings about basic training, he responded "Worse time 
of my life-I was sexually abused at that time."  When asked 
to list any disciplinary actions he received and what for, he 
responded "going AWOL [absent without leave] (because I was 
being harassed and sexually abused) this was after boot 
camp."  When asked if he was touched in an unwelcome manner 
as a child and as an adult, the Veteran circled the 
appropriate box to indicate "yes."  When asked if he was 
raped as an adult, the Veteran circled the appropriate 
response to indicate "yes" and noted "[i]n the military."  
When asked what were the consequences of reporting, the 
Veteran stated that he could not report for fear of 
retaliation.    

A November 2004 VA treatment record shows that the Veteran 
said that after he was sexually assaulted by Sgt. S in early 
1972, he reported the incident to a corpsman who did not 
believe him or do anything about it.  He said he also 
reported to several others, but nothing was done.  When he 
went to training at Las Pulgas, Camp Pendleton, he was 
approached by Sgt. A who wanted to engage in sexual activity.  
Later, a Captain H demanded that they engage in sexual 
activity.  He said that he was later raped and sexual abused 
by Captain H.  The Veteran said he went AWOL to get away from 
the Captain and told a First Lieutenant what had happened 
when he returned.  The Veteran continued that the First 
Lieutenant did not believe him and accused him of trying to 
discredit the Captain's good name.  He further stated that 
through his Captain's intervention, he was allowed to leave 
the military with an honorable discharge despite his spotty 
record.  

A February 2008 VA treatment record shows that the Veteran 
intimated that out of all of his stressors, this stressor was 
the one that caused him the most distress.  While the RO did 
contact the National Personnel Records Center (NPRC) in 
January 2005 (denoting "PTSD, furnish pages from the 
personnel file showing unit of assignment, dates of 
assignment, participation in combat operations, wounds in 
action, awards and decorations and official travel outside 
the U.S.) and March 2005 (denoting "personal trauma PTSD" 
and requesting the Veteran's entire personnel file), there 
was no information regarding sexual assault.  Per the Board's 
remand instructions in January 2008, the RO scheduled a VA 
examination and asked the VA examiner if there was evidence 
of behavioral changes during the Veteran's service which make 
it at least as likely as not that the claimed sexual 
assault(s) took place.  

The Board notes that military personnel records show that the 
Veteran went AWOL in October 1972, January 1973, and from 
September 1973 to January 1974; and that he was charged with 
violating Article 86 of the Uniform Code of Military Justice 
in February 1974.

In June 2008, a VA examiner gave a clinical interview, 
administered a mental status examination and psychological 
testing, reviewed the Veteran's claims file, and provided a 
diagnosis.  In a six page report, the examiner stated that 
service treatment records to suggest complaints of sexual 
harassment and records of an incident of alleged sexual 
molestation were not found.  The VA examiner listed and 
summarized various treatment records before providing an 
assessment.  He acknowledged the Veteran's assertion that he 
was raped in the military, but noted that the Veteran was 
also raped as a child and in prison.  The VA examiner stated 
that he did not see any absolute verification that the 
incidents reported by the Veteran were actually verified.  He 
noted, however, that the Veteran's claim that he underwent 
reconstructive therapy in the military following his reported 
rape may add to the Veteran's credibility.  The examiner 
continued that he gave the Veteran a huge benefit of the 
doubt in stating that his PTSD is at least part of his 
problematic mental function; however it was the examiner's 
opinion that polysubstance dependency and antisocial and 
borderline personality are also equally important in 
understanding the Veteran's behavior pattern.  He concluded 
that it was impossible to say just how much of the Veteran's 
behavior and mental distress is caused by PTSD and how much 
is caused by a personality disorder and his long-term pattern 
of aggressive behavior and polysubstance dependency.  

In the integrated summary, conclusions and functional 
impairment of the VA examination report, the VA examiner 
began by stating that it was the examiner's opinion that as 
likely as not the Veteran does have PTSD related to military 
sexual trauma.  The examiner then went on to state that he 
had great difficulty with the idea that the Veteran's PTSD is 
the sole cause of the Veteran's inappropriate behavior and 
unstable mood.  He noted that the Veteran has a family 
history of four suicides, and that there are reports of 
sexual molestation of the Veteran as a chid, in prison and in 
the military.  It was noted that the VA examiner was also 
unclear as to whether the Veteran has a bona fide mood 
disorder such as bipolar rather than severe borderline and 
antisocial personality.  The examiner suspected that a strong 
component of personality disorder causing the Veteran's 
unstable mood and behavior.  It was the examiner's opinion 
that at least a degree of exaggeration and malingering were 
also important factors in this case.  He noted that the 
Veteran went for many years with none of his mental health 
evaluations mentioning any complaints of military sexual 
trauma.  He noted that it has only been in recent years that 
the Veteran's complaint of military sexual trauma came to the 
forefront and is now the Veteran's primary diagnosis.      

The claims file was subsequent returned to the June 2008 VA 
examiner for clarification and an opinion as to whether there 
was evidence of behavioral changes in the medical record to 
suggest the claimed sexual assault.  In a December 2008 
report, the VA examiner reviewed the Veteran's claims file 
and stated that it cannot be said with any certainty that the 
pattern of misbehavior exhibited by the Veteran while he was 
in the military was indicative of a response to the claimed 
sexual assault.  It was explained that as with many of the 
cases, there was simply not a clear-cut pattern of behavior 
in the military to reflect any specific diagnosis.  

Despite the June 2008 opinion linking PTSD to inservice 
sexual trauma, the overall evidence, to include the December 
2008 addendum by the same examiner who issued the June 2008 
opinion, is against a finding that the claimed inservice 
stressor has been corroborated as required by regulation.  In 
other words, the June 2008 nexus opinion appears to be based 
on an assumption that the claimed sexual assault took place 
during service).  However, there is no corroboration of the 
claimed assault.  Service personnel records show periods of 
AWOL, but do not include an references to any claimed 
assault(s).  The same VA examiner was unable to conclude that 
there was evidence of behavioral changes to indicate the 
claimed sexual abuse.  Other potential causes for the 
Veteran's behavior have been medically suggested.  The 
applicable regulation requires corroboration of a claimed 
stressor when the stressor is not combat related.  In this 
case, the Veteran did not report any in-service sexual trauma 
for many years after service, and a medical review of the 
Veteran's service records did not otherwise result in an 
opinion that it was at least as likely as not that the 
claimed in-service stressor took place.  Under these 
circumstances, even with a diagnosis of PTSD, service 
connection is not warranted because the diagnosis of PTSD is 
not based on corroborated stressors.  See generally West v. 
Brown, 7 Vet. App. 70, 77-78 (1994).


ORDER

Entitlement to service connection for PTSD is not warranted.  
To this extent, the appeal is denied.


REMAND

The other issue before the Board involves a claim of whether 
new and material evidence has been received to reopen a claim 
of entitlement to service connection for residuals of injury 
to right little finger with hypesthesia.

The Board notes that in the United States Court of Appeals 
for Veterans Claims (Court), in Kent v. Nicholson, 20 Vet. 
App. 1 (2006), addressed the question of whether VA 
adequately fulfilled the duty to notify under 38 U.S.C.A. § 
5103(a) with respect to the appellant's claims to reopen.  
Because these requirements define particular types of 
evidence, VCAA notice requires that VA inform claimants 
seeking to reopen a previously and finally disallowed claim 
of the unique character of evidence that must be presented.  
VA must notify a claimant of the evidence and information 
that is necessary to reopen the claim and notify the claimant 
of the evidence and information that is necessary to 
establish entitlement to the underlying claim.  VA must 
consider the bases for the prior denial and notify the 
claimant of the type of evidence that would be necessary to 
substantiate the elements required to establish service 
connection that were found insufficient in the previous 
denial.  

In the case of Stegall v. West, 11 Vet. App. 268 (1998), the 
United States Court of Appeals for Veterans Claims (Court) 
held that a remand by the Board imposes upon the Secretary of 
the VA a concomitant duty to ensure compliance with the terms 
of the remand.  It was further held that where the remand 
orders of the Board are not complied with, the Board errs in 
failing to insure compliance.  While notice was provided to 
the Veteran in January 2008 after the Board's January 2008 
remand, the Board is unable to conclude that the letter sent 
to the Veteran in January 2008 complies with the judicial 
holding in Kent.  The Board notes that the Veteran was 
informed that he was notified in July 2005.  He was 
erroneously informed that the appeal period for that decision 
expired and that the decision was final.  However, the 
Veteran did perfect appeal after the July 2005 notification.  
And while the Board acknowledges that the Veteran was 
provided the definition of "new and material evidence,"  he 
was not informed of why the RO denied his claim in July 1976 
and what evidence would be necessary to substantiate the 
elements required to establish service connection that were 
found insufficient in the July 1976 denial.  

Accordingly, the case is REMANDED for the following actions:

1.  The RO should send the appellant a 
corrective VCAA notice with an 
explanation as to the types of evidence 
(with reference to the 1976 denial) 
needed to reopen his claim of service 
connection for residuals of injury to 
right little finger in relation to the 
basis for the prior denial of the claim 
in keeping with the Court's holding in 
Kent v. Nicholson, 20 Vet. App. 1 (2006).  

2.  After completion of the above and any 
additional development which the RO may 
deem necessary, the RO should then review 
the expanded record and readjudicate the 
issue on appeal.  The RO should issue an 
appropriate supplemental statement of the 
case, and give the Veteran and his 
representative the opportunity to 
respond.  The case should then be 
returned to the Board, if in order, for 
further review.
  
The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).



_________________________________________
ALAN S. PEEVY
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


